 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         EUGENE A. YOUNG,
                                                             CASE NO. 3:18-cv-05250-RBL-JRC
11                                Petitioner,
                                                             ORDER DENYING
12                 v.                                        APPOINTMENT OF COUNSEL
13         RON HAYNES,

14                                Respondent.

15

16          The District Court has referred this petition for a writ of habeas corpus to United States

17   Magistrate Judge J. Richard Creatura. The Court’s authority for the referral is 28 U.S.C. §§

18   636(b)(1)(A) and (B), and local Magistrate Judge Rules MJR 3 and MJR 4. Before the Court is

19   petitioner Eugene A. Young’s motion for appointment of counsel. Dkt. 24.

20          Although indigent defendants in criminal cases are entitled to appointed counsel, there is

21   no right to appointed counsel in habeas proceedings unless an evidentiary hearing is required or

22   unless appointed counsel is necessary for the effective use of discovery procedures. See

23   Terrovona v. Kincheloe, 912 F.3d 1176, 1181 (9th Cir. 1990); Rules Governing Habeas Corpus

24


     ORDER DENYING APPOINTMENT OF COUNSEL - 1
 1   Cases Under Sec. 2254, Rule 8(c). The Court may request an attorney to represent indigent civil

 2   litigants under 28 U.S.C. § 1915(e)(1), but should do so only under “exceptional circumstances.”

 3   Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). “A finding of

 4   exceptional circumstances requires an evaluation of both the likelihood of success on the merits

 5   and the ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal

 6   issues involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

 7           Here, petitioner has not shown the exceptional circumstances necessary to warrant the

 8   appointment of counsel. The Court has not ordered an evidentiary hearing or provided for

 9   discovery in this case. Further, petitioner’s four grounds for habeas relief are straight forward

10   legal claims that rely wholly on the record from the state court proceedings. In addition, though

11   petitioner states that proceeding in habeas as a pro se petitioner is too difficult, he has thus far

12   articulated his grounds for relief and his other requests in such a way that the Court can

13   understand him. The Court does not find that petitioner is unable to adequately articulate his

14   claims at this stage in the proceedings.

15           Therefore, petitioner’s motion for counsel (Dkt. 24) is denied without prejudice.

16   Petitioner may again request counsel if he is able to show the exceptional circumstances

17   necessary to warrant the appointment of counsel. The Court will make a determination as to

18   petitioner’s habeas petition in a separate report and recommendation.

19           Dated this 27th day of February, 2019.

20

21

22                                                           A
                                                             J. Richard Creatura
23
                                                             United States Magistrate Judge
24


     ORDER DENYING APPOINTMENT OF COUNSEL - 2
